      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 1 of 9



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MANUEL FILLOY                                      §
                                                   §
v.                                                 §       Civil Action No. 4:21-cv-2852
                                                   §
EMMERT INDUSTRIAL CORP D/B/A                       §
EMMERT INTERNATIONAL                               §            Jury Requested

                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Manuel Filloy, Plaintiff and files this Plaintiff’s Original

Complaint against Emmert Industrial Corp. d/b/a Emmert International, Defendant,

and would respectfully show as follows:

                                              I.
                                          PARTIES

      1.1    Plaintiff is an individual residing in Harris County, Texas.

      1.2     Defendant, Emmert Industrial Corp d/b/a Emmert International

(herein after referred to as Emmert International), is a corporation formed in and

under the laws of the State of Oregon, may be served with process by serving its

Registered Agent, Christopher Ward, 901 Main St., Suite 4400 Dallas, Texas 75202.

Service of summons (with attached pleading) and thus proper notice of this legal

proceeding is hereby requested.

                                             II.
                                 JURISDICTION AND VENUE

      2.1    The court has jurisdiction over this lawsuit under 28 U.S.C. § 1332 because

the Plaintiff and the Defendant are citizens of different states and the amount in

controversy exceeds $75,000, excluding interest and costs. Venue is proper in this

district pursuant to 28 U.S.C. §1391(a) in that a substantial part of the events or

_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 1 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 2 of 9



omissions giving rise to this claim occurred in this district.

                                           III.
                                  FACTUAL BACKGROUND

       3.1    This case arises out of an automobile accident, which occurred in Harris

County, Texas on or about August 14, 2021. On that date, Plaintiff Manuel Filloy was

were traveling home when he noticed a red Dodge Pickup Truck with an ID #1296 and

Oregon license plate no. 669-CWO owned by Emmert Industrial Corp. d/b/a Emmert

International that was swerving all over traffic lanes. The unidentified driver and

employee of Emmert Industrial Corp. d/b/a Emmert International proceeded to stick

his head out of the window to yell at Plaintiff and throwing the finger.                 The

unidentified driver then slowed his truck to get directly behind Plaintiff and then struck

Plaintiff’s vehicle from behind at the 1500 block of Fry Rd.            Defendant Emmert

Industrial Corp. d/b/a Emmert International’s driver fled the scene. As a result of the

accident Plaintiff sustained serious injuries.

                                          IV.
                                    CAUSES OF ACTION
A. NEGLIGENCE OF EMMERT INDUSTRIAL CORP. D/B/A EMMERT INTERNATIONAL DRIVER

      4.1     Defendant, Emmert International driver had a duty to exercise the degree

of care that a reasonably careful person would use to avoid harm to others under

circumstances similar to those described herein.

      4.2     Plaintiff’s injuries were proximately caused by Defendant Emmert

International’s employee’s negligent, careless and reckless disregard of said duty.

      4.3    The negligent, careless and reckless disregard of duty of Defendant’s

employee consisted of, but is not limited to, the following acts and omissions:

              1.     In that the Emmert International driver failed to keep a proper
                     lookout for Plaintiff’s safety that would have been maintained by a
                     person of ordinary prudence under the same or similar

_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 2 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 3 of 9



                     circumstances;

              2.     In that the Emmert International driver failed to warn the Plaintiff
                     of any impending accident;

              3.     In driving his vehicle in a rate of speed that was greater than that
                     which an ordinary prudent person would have driven under
                     the same or similar circumstances;
              4.     Imperiling other motorists by failing to heed a traffic law, as would
                     have been done by a reasonable person exercising ordinary
                     prudence under the same or similar circumstances;

              5.     In driving a vehicle in willful or wanton disregard for the safety of
                     persons;

              6.     In failing to control and bring his vehicle to a stop to avoid the
                     collision as would have been done by a reasonable and prudent
                     person under the same or similar circumstances; and

              7.     In failing to stop and render aid.

               B. NEGLIGENCE PER SE OF EMMERT INTERNATIONAL DRIVER

       4.4    The allegations alleged in the above paragraphs are re-alleged and are

incorporated herein by reference.

       4.5    The collision described above, and the resulting injuries and damages

suffered by Plaintiff, was proximately caused by the negligent per se conduct of the

Emmert International Driver in one or more of the following respects:

              1.     Imperiling other motorists by failing to heed a traffic law, as would
                     have been done by a reasonable person exercising ordinary
                     prudence under the same or similar circumstances, in violation of
                     Texas Transportation Code § 542.301;

              2.     In driving a vehicle in willful or wanton disregard for the safety of
                     persons, in violation of Texas Transportation Code § 545.401;

              3.     In failing to bring his vehicle to a stop to avoid the collision as
                     would have been done by a reasonable and prudent person under;
                     the same or similar circumstances violation of Texas Transportation
                     Code § 544.003;


_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 3 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 4 of 9



              4.     In failing to control his speed in violation of Texas Transportation
                     Code § 545.351(b)(1);

              5.     In failing to stop and render aid in violation of Texas
                     Transportation Code § 550.0211.

       4.6    The unexcused violation of an administrative regulation or statute or

ordinance established to define a reasonably prudent person’s standard of care is

negligence per se.

       4.7    Defendant Emmert International driver committed acts of omission and

commission that collectively and severally constituted negligence and were a proximate

cause of Plaintiff’s injuries and damages.

                       C. NEGLIGENCE OF EMMERT INTERNATIONAL

       4.8    Emmert International driver was an employee of Defendant Emmert

International and was acting within the course and scope of that employment at the

time of the accident. As such, Defendant Emmert International is directly liable for the

wrongful acts or omissions of their driver.

       4.9    Defendant Emmert International had a duty to exercise reasonable care in

the management and operation of its commercial trucks.

       4.10   Additionally, Defendant Emmert International had an obligation to the

public to hire, train, retain, and supervise safe and competent drivers, and is liable for

any and all damages that resulted from the negligence in its hiring, training retaining,

or supervision of its employees.

       4.11   Defendant Emmert International committed acts of omission and

commission that collectively and severally constituted negligence.              Defendant’s

wrongful conduct and negligence were the proximate cause of the incident and the

injuries and damages sustained by the Plaintiffs.


_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 4 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 5 of 9



       4.12   Defendant Emmert International is further negligent for, but not limited

to, the following:

              1.      Failing to use ordinary care in the hiring of its employees;

              2.      Failure to use ordinary care in exercising whatever control it retains
                      over an employee, independent contractor or subcontractor;

              3.      Failure to use ordinary care in supervising its employees;

              4.      Failure to use ordinary care in retaining its employees;

              5.      Failure to use ordinary care in training its employees;

              6.      Failure to use reasonable care in formulating the policies and
                      procedures that govern its employees; and

              7.      Failure to exercise reasonable care in the selection of employees and
                      to periodically monitor and review the employee’s competence.

       4.13   Failure to exercise reasonable care by and through its employee who was

operating a vehicle on the occasion in question at a speed that was unreasonably

prudent and safe.

       4.14   As a direct and proximate result of the aforementioned negligence and/or

acts and omissions of the Defendant Emmert International, Plaintiff suffered serious

injuries requiring substantial costs and expenses; past, present and future loss of

enjoyment of life; past, present and future emotional distress; past, present and future

pain and suffering; past, present and future loss of household services; all in an amount

not presently determinable, for which they seek relief pursuant to Texas State laws.

                     D. NEGLIGENCE PER SE OF EMMERT INTERNATIONAL

       4.15   The allegations alleged in the above paragraphs are re-alleged and are

incorporated herein by reference.




_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 5 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 6 of 9



       4.16   The following acts and/or omissions of Defendant constitutes negligence

per se by Defendant Emmert International, jointly and severally, by and through their

agents, servants and/or employees acting in the course and scope of employment:

              1.     Imperiling other motorists by failing to heed a traffic law, as would
                     have been done by a reasonable person exercising ordinary
                     prudence under the same or similar circumstances, in violation of
                     Texas Transportation Code § 542.301;

              2.     In driving a vehicle in willful or wanton disregard for the safety of
                     persons, in violation of Texas Transportation Code § 545.401;

              3.     In failing to bring his vehicle to a stop to avoid the collision as
                     would have been done by a reasonable and prudent person under
                     the same or similar circumstances violation of Texas Transportation
                     Code § 544.003;

              4.     In failing to control his speed in violation of Texas Transportation
                     Code § 545.351(b)(1); and

              5.     In failing to stop and render aid in violation of Texas
                     Transportation Code §550.0211.

       4.17   The unexcused violation of an administrative regulation or statute or

ordinance established to define a reasonably prudent person’s standard of care is

negligence per se.

       4.18   Defendant Emmert International committed acts of omission and

commission that collectively and severally constituted negligence and were a proximate

cause of Plaintiffs’ injuries and damages.

                                          V.
                                NEGLIGENT ENTRUSTMENT

       5.1    Defendant Emmert International is also liable for Plaintiff’s injuries and

damages under the theory of negligent entrustment. Defendant Emmert International

was the owner of the vehicle driven by their employee at the time of the collision in

question.


_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 6 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 7 of 9



       5.2      Defendant Emmert International entrusted the vehicle to their employee,

on the date in question. At the time of the entrustment, their employee, was an

incompetent and/or reckless driver. Defendant Emmert International knew or should

have known that their employee was an incompetent and/or reckless driver.

Defendant Emmert International was negligent on the occasion in question.

                                            VI.
                                    RESPONDEAT SUPERIOR

       6.1      The driver for Defendant Emmert International is alleged at all times of

the events described in the petition to be an employee, agent, representative and/or

servant of Defendant Emmert International and are therefore liable for their driver’s

acts and omissions under the doctrine of respondeat superior. Alternatively, Defendant

Emmert International is responsible for the acts or omissions and/or per se negligent

acts or omissions of their employees, under 49 C.F.R. 1057 and/or other laws.

       6.2      Plaintiff alleges that Defendant Emmert International was negligent and

that such negligence was a proximate cause of the accident. Such negligence includes,

but is not limited to, failure to supervise, failure to properly train its drivers and failure

to establish an adequate safety driving program.

                                          VII.
                             DAMAGES CLAIMS OF MANUEL FILLOY

       7.1      Plaintiff incorporates by reference the allegations set forth above. Plaintiff

has suffered personal injuries all of which are a result of the automobile collision made

the basis of this lawsuit.

       7.2      Plaintiff sustained severe and permanent physical, mental, and emotional

injuries as well as economic losses. As such, Plaintiff seeks the following damages:

             1. Medical Expenses: Plaintiffs has suffered severe and permanent bodily
                injuries. Plaintiff has incurred significant medical expenses in connection
_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 7 of 9
       Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 8 of 9



                  with said injuries and in all reasonable medical probability will incur
                  significant future medical expenses for the remainder of his life.

               2. Physical Pain: Plaintiff has endured significant physical pain in the past
                  and will endure pain in the future.

               3. Mental Anguish: Plaintiff has endured tremendous mental anguish in the
                  past and will endure mental anguish in the future.

               4. Impairment:     Plaintiff has suffered traumatic physical and mental
                  impairment in the past and will continue to suffer the effects into the
                  future and likely for the remainder of his life.

               5. Disfigurement: Plaintiff has suffered disfigurement in the past and will
                  suffer from disfigurement in the future.

               6. Lost Wages: Plaintiff has suffered lost wages in the past and will suffer
                  from lost wages in the future.

               7. Pecuniary Loss: Plaintiff has suffered pecuniary loss in the past and will in
                  all probability, be incurred in the future.

                                              VIII.
                                    JURISDICTIONAL AMOUNT

         8.1      By reason of the facts alleged herein, the Plaintiff has been made to suffer

and sustain injuries and damages at the hands of this Defendant in excess of the

minimum jurisdictional limits of this court and in an amount to" be determined by the

jury in this case and as the evidence may show proper at the time of the trial.

                                             IX.
                                    ATTORNEY FEES & COSTS

         9.1      Plaintiff is entitled to an award of attorney fees and costs under FRCP

54(d).

                                                X.
                         PRE-JUDGMENT AND POST-JUDGMENT INTEREST

         10.1     Plaintiff seeks pre-judgment and post-judgment interest as allowed by

law.

                                                XI.
_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 8 of 9
      Case 4:21-cv-02852 Document 1 Filed on 08/31/21 in TXSD Page 9 of 9



                                 DEMAND FOR JURY TRIAL

       11.1   Plaintiff respectfully designates the United States Courthouse, 515 Rusk

Avenue, Houston, Texas 77002 as the place for trial to commence in this case.

Furthermore, Plaintiff hereby makes application for a jury trial and request that this

cause be set on the Court's Jury Docket.

                                         XII.
                                 CONDITIONS PRECEDENT

       12.1   All conditions precedent to Plaintiff’s right to recover herein and to

Defendant’s liability have been performed or have occurred.

                                           PRAYER

       WHEREFORE, Plaintiff prays that this case be set for trial before a jury, that he

may recover a judgment of and from the Defendant, for the actual damages in such

amount as the evidence may show and the jury may determine to be proper, together

with prejudgment interest, post-judgment interest, costs of court, and such other and

further relief to which he may show himself to be justly entitled.

                                           Respectfully submitted,

                                           /s/ Gregory L. Gowan
                                           Gregory L. Gowan
                                           Federal ID No. 19991
                                           Texas Bar No. 00765384
                                           GOWAN ELIZONDO, LLP
                                           555 N. Carancahua, Ste 1400
                                           Corpus Christi, Texas 78401
                                           Telephone: 361.651.1000
                                           Facsimile: 361.651.1001
                                           ggowan@glawfirm.com




_____________________________________________________________________________________________
                               Manuel Filloy vs. Emmert International
                                   Plaintiff’s Original Complaint
                                             Page 9 of 9
